Citation Nr: 0400042	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as due to asbestos 
exposure.

2.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The Board notes that the veteran has filed a claim of 
entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, as well as a claim of 
entitlement to an initial increased rating for tinnitus.  The 
veteran has filed timely notices of disagreement for each 
claim and statements of the case have been issued.  However, 
as the veteran has not filed a formal appeal for either 
claim, they are not on appeal before the Board at this time.  


FINDINGS OF FACT

1.  The veteran is not shown to have COPD that is related to 
active service, and is not shown to be causally or 
etiologically related to asbestos exposure during active 
service. 

3.  Diabetes mellitus, type II was not manifested during 
active service or within one year of separation from service, 
and is not shown to be causally or etiologically related to 
herbicide exposure during active service.




CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service 
and is not due to asbestos exposure in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §3.303 (2002).  

2.  Diabetes mellitus, type II was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, and is not due to herbicide exposure in 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In this case, the veteran's service connection claims were 
filed in March 2002 and remain pending.  The VCAA, enacted in 
November 2000, is thus applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2002 statement of the case and a 
January 2003 supplemental statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an April 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

In this case, the Board notes that the April 2002 letter 
requested a response within 60 days.  At the same time, 
however, more than one year has now passed since the 
notification was provided.  In addition, the veteran 
specifically advised there was no other source from whom to 
obtain evidence than that already identified.  In response to 
the April 2002 letter, the veteran submitted an April 2002 
statement asserting that he had "no further medical evidence 
to submit."  He again stated that he had no additional 
medical evidence to submit in a January 2003 statement.  The 
veteran was issued a second VCAA letter in January 2003, and 
in March 2003, he asserted that he had stated his case 
"completely," and that he wanted to continue with his 
appeal without waiting for the 60-day period to expire.  As 
such, the Board thus finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  Accordingly, the Board considers the VCAA 
notice requirements met in this case.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § ___.    

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Service medical records have been 
received, as have VA outpatient treatment reports.  In 
addition, the veteran was provided with VA examinations in 
June 2002 and December 2002.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additional 
efforts to assist the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  The Board will accordingly proceed 
to a review of the merits of the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the October 2002 and June 2003 personal 
hearings; lay statements; and VA outpatient treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

1.  COPD

The veteran is seeking entitlement to service connection for 
COPD to include as a result of asbestos exposure during 
active service.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's service connection claim and service connection 
therefore cannot be granted.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, VA 
outpatient treatment reports dated May 1997 to January 2003 
reflect that the veteran has been diagnosed with COPD on 
several occasions, first noted in January 2000.  At that 
time, it was noted that the veteran should quit smoking.  A 
July 2000 report indicated that the veteran had COPD that was 
exacerbated by smoking.  The veteran was also diagnosed with 
COPD at his June and December 2002 VA examinations.  As such, 
the record clearly demonstrates that the veteran currently 
suffers from COPD.  

With respect to in-service evidence of COPD, service medical 
records contain no complaints, treatment, or diagnosis of 
COPD or any other respiratory disorder.  The December 1963 
separation examination report indicated that the veteran's 
lungs and chest were "normal."  There is no evidence that 
the veteran suffered from COPD during active service.  

The Board notes that in a March 2002 statement, the veteran 
asserted that he had been exposed to asbestos on several 
occasions during active service.  He indicated that he had 
painted pipes that were torn and leaking and that he had 
slept in a top bunk where he cleaned asbestos dust off his 
blanket.  He also stated that he worked in a gun ammunition 
closet that was lined with asbestos.  Both the June 2002 and 
December 2002 VA examiners have conceded that the veteran was 
likely exposed to asbestos during active service.  

Despite evidence that the veteran currently suffers from COPD 
and that he was likely exposed to asbestos during active 
service, evidence of a medical nexus opinion linking his 
current COPD to such asbestos exposure is missing.  

The June 2002 VA examiner commented that based on the 
veteran's comments, he did have exposure to asbestos and 
asbestos-related substances during active service.  The 
examiner also stated that it would seem likely that the 
veteran had a fairly long-term exposure to asbestos during 
service.  However, according to the most recent chest X-ray, 
there was no evidence of any typical asbestos changes.  He 
stated that the veteran's chest X-ray had not confirmed 
positive asbestos exposure and that pulmonary function tests 
showed mild airflow limitation and hyperinflation with 
significant air trapping. 

The December 2002 VA examiner commented further on the 
veteran's June 2002 VA examination report.  He stated that 
the clinical evidence suggested that the veteran's COPD was 
"typical" and of the type that was usually associated with 
smoking.  With respect to associating the veteran's COPD to 
asbestos exposure, the examiner asserted that he could find 
no evidence of asbestos-related disease.  He noted the 
veteran's "normal" diffusion capacity and that his 
pulmonary function tests described obstructive airflow 
pattern with hyperinflation and air trapping.  He commented 
that such findings would be distinctly unusual in typical 
parenchymal asbestosis.  He continued by stating that if the 
veteran had significant parenchymal asbestosis, he would 
expect to see a more restrictive pattern and reduced 
diffusion capacity of carbon monoxide.  Moreover, the 
veteran's chest X-ray report specifically indicated that 
there was no evidence of pleural thickening or calcification.  
If such were present, that would be a sign of pleural 
asbestos disease.  The report also mentioned that there was 
no evidence of pulmonary fibrosis, as would be expected to be 
seen with asbestosis.  While the examiner conceded that the 
veteran had some exposure to asbestosis during service, the 
description of his symptoms and the pulmonary function test 
report suggested that he had COPD related to smoking.  The 
examiner found no evidence of asbestos-related disease.  

The Board has no reason to doubt the VA examiners and 
veteran's statements to the effect that he was exposed to 
asbestos during service.  However, there is no evidence that 
the veteran's COPD is a result of such claimed asbestos 
exposure.  Instead, the December 2002 VA examiner indicated 
that the veteran's diagnosed COPD is not related to his 
claimed exposure to asbestos; rather, this condition was 
related to his lengthy history of smoking.  The examiner 
reviewed all the evidence of record and specifically stated 
that he found no evidence of asbestos-related disease.  There 
is also no evidence of record suggesting that the veteran's 
COPD is otherwise related to the veteran's active service. 

The Board further notes the December 2002 VA examiner 
suggested a relationship between the veteran's currently 
diagnosed COPD and his history of smoking.  However, the 
veteran has not claimed that he suffers from COPD which is 
related to in-service tobacco use.  The Board observes in 
passing that legislation has been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West 2002).

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for COPD to include as a result of asbestos 
exposure during service.  The benefit sought on appeal is 
accordingly denied.

2.  Diabetes Mellitus, Type II

The veteran is seeking entitlement to service connection for 
diabetes mellitus, type II, to include as a result of 
herbicide exposure during active service.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's service connection claim 
and service connection therefore cannot be granted.

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, certain diseases, including diabetes 
mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e) (2002).  Diabetes mellitus must be manifest to a 
degree of 10 percent or more at any time after active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) (2002); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

Notably, the above herbicide presumption of service 
connection attaches only to certain periods of active 
service, that is, service in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975.  While the veteran allegedly 
served in Vietnam in October 1960 and May 1961, he did not 
serve there on or after January 9, 1962, and thus the Agent 
Orange law on presumptive service connection for diabetes 
mellitus is inapplicable to this case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of a current disability, VA 
outpatient treatment reports dated May 1997 to January 2003 
reflect that the veteran has been diagnosed with type II 
diabetes on several occasions.  The veteran's June 2002 VA 
examination confirmed that the veteran suffered from type II 
diabetes.  

With respect to evidence of an in-service disease, the 
veteran's service medical records contain no complaints, 
treatment, or diagnosis of type II diabetes.  An August 1997 
treatment report reflected that the veteran had initially 
been diagnosed with diabetes in 1996.  And, although the 
veteran has submitted three lay statements in which the 
individuals recall that the veteran was diagnosed as 
borderline diabetic in 1963, such evidence must be considered 
in light of the entire evidentiary record.  The Board finds 
that such lay evidence is insufficient in this case to 
establish a medical diagnosis of diabetes in service or 
manifest to a compensable degree within one year of service 
discharge. 

Without probative evidence that the veteran had diabetes 
mellitus during active service or manifest to a compensable 
degree within one year thereafter, evidence of a medical 
nexus linking the veteran's current type II diabetes to 
active service is necessarily missing.  While the veteran was 
diagnosed with type II diabetes during VA outpatient 
treatment and at his June 2002 VA examination, none of the 
examiners commented on the etiology of the veteran's 
disorder.  Moreover, none of the examiner's mentioned the 
veteran's active service at all.  At his June 2002 VA 
examination, the veteran asserted that he was initially 
diagnosed with diabetes in 1996.  He maintained that he had 
an elevated glucose tolerance level in 1964 but had not 
received treatment until approximately 30 years later.  The 
VA examiner did not offer a comment as to the etiology of the 
veteran's disorder.  

Based on the foregoing, the Board finds that service 
connection for diabetes mellitus, type II, to include as a 
result of herbicide exposure, is not warranted.  While the 
Board does not doubt the veteran's sincere belief that his 
diabetes is a result of herbicide exposure during active 
service, it is now well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) ["competent 
medical evidence" means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for COPD, to include as due to asbestos 
exposure, is denied.

Service connection for diabetes mellitus, type II, to include 
as due to herbicide exposure, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



